Per Curiam.

The defendant below having failed to file his cross bill, under the rule laid down in the case of Monti et al. v. Bishop, decided at the present term, this writ must be dismissed.
The only prayer of the answer is, that the defendant “ be hence dismissed with the costs wrongfully sustained.”
*53No error is assigned upon the ground that costs were decreed the complainant, nor could there be, as the award of costs rested in the discretion of the court. R. S., § 14, p. 156.

Writ dismissed.